Citation Nr: 1100123	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  06-29 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1. Entitlement to an initial evaluation in excess of 30 percent 
for bowel incontinence.

2.  Entitlement to an initial compensable evaluation for 
irritable bowel syndrome (after a 30 percent deduction for 
impairment existing prior to service under the provisions of 
38 C.F.R. § 4.22).  

3.  Entitlement to a total disability evaluation for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney at Law  




ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 12, 1966 to 
November 4, 1966.  

With respect to his claim for an initial disability rating in 
excess of 30 percent for irritable bowel syndrome, this matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from an August 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  By 
a rating decision in August 2006, the RO increased the rating for 
irritable bowel syndrome to 30 percent.  However, where there is 
no clearly expressed intent to limit the appeal to entitlement to 
a specified disability rating, the RO and the Board are required 
to consider entitlement to all available ratings for that 
condition.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  The issue 
therefore remains in appellate status.  In the August 2006 rating 
decision, the RO also granted a separate disability rating of 10 
percent for bowel incontinence. The issue of TIDU also comes 
before the Board on appeal from a June 2006 rating decision by 
the RO.  

In September 2009, the Board issued a decision finding that the 
criteria for a rating in excess of 30 percent for irritable bowel 
syndrome had not been met.  The decision also denied the 
Veteran's TIDU claim and found that the criteria for a rating in 
excess of 30 percent for bowel incontinence had not been met.  
The Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court), and in a June 2010 
Order, the Court vacated the September 2009 Board decision and 
remanded the matter to the Board for development consistent with 
the parties' Joint Motion for Remand (Joint Motion).  In 
pertinent part, the parties determined that the above-indicated 
issues remained on appeal and indicated that the Board should 
remand these matters for further evidentiary development.  

As such, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
Veteran if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence. 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
Such assistance includes making reasonable efforts to obtain 
"[r]ecords of relevant medical treatment or examination of the 
claimant at Department healthcare facilities."  38 U.S.C.A. 
§ 5103A(b)(1), (c)(2) (West 2002); 38 C.F.R. § 3.159(c)(3)(2010).  

In the October 2008 VA examination, the medical examiner referred 
to a VA "pcp note dated [August 2, 2008]," which appears 
relevant to the Veteran's service connected disabilities.  
However, the claims file does not contain any VA treatment 
records from 2008.  The most recent VA medical records associated 
with the claims file are dated from May 2006 from the Fort Myers 
VA Outpatient Clinic.  The Veteran also sought treatment from the 
Miami VA Medical Center in 2005.  As it appears that pertinent VA 
treatment records are outstanding, remand is warranted to obtain 
updated records from the Fort Myers VA Outpatient Clinic and/or 
the Miami VA Medical Center from May 2006 to the present, to 
include the August 2008 VA pcp note.  

In October 2008, the Veteran was afforded an examination to 
assess the severity of his service-connected irritable bowel 
syndrome, bowel incontinence, and their impact on his ability to 
obtain substantially gainful employment.  This examination was 
performed as a result of the September 2008 Board remand.  In the 
September 2008 Board remand, the Board directed the VA examiner 
to "determine whether the Veteran's bowel incontinence is 
manifested by excessive leakage and fairly frequent involuntary 
bowel movements or complete loss of sphincter control."  The 
examiner provided that the Veteran has severe fecal leakage 
requiring the use of pads and that he has frequent involuntary 
bowel movements.  The examination report does not address whether 
the Veteran has loss of sphincter control.  Therefore, the matter 
must be remanded for the examiner to answer this question.  See 
Stegall v. West, 11 Vet. App. 268 (1998)(holding that a remand by 
the Board confers upon the Veteran, as a matter of law, the right 
to compliance with the remand instructions, and imposes upon VA a 
concomitant duty to insure compliance with the terms of the 
remand). 

Accordingly, the case is REMANDED for the following action:

1.	Obtain the Veteran's clinical records from 
the Ft. Myer VA Outpatient Clinic and/or 
the Miami VA Medical Center from 2006 to 
the present, to include the August 2008 
pcp note referenced in the October 2008 VA 
examination.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available. 

2.	Contact the VA examiner who performed the 
October 2008 VA examination, if available, 
and request that the he provide a medical 
opinion as to whether the Veteran's bowel 
incontinence is manifested by excessive 
leakage and fairly frequent involuntary 
bowel movements or complete loss of 
sphincter control.  

If the October 2008 VA examiner is 
unavailable and/or it is determined 
necessary, the Veteran should be 
scheduled for a VA examination to 
determine the severity of his bowel 
incontinence, irritable bowel syndrome, 
and their impact on his ability to 
obtain substantially gainful employment.  
The examiner should determine whether 
the Veteran's bowel incontinence is 
manifested by excessive leakage and 
fairly frequent involuntary bowel 
movements or complete loss of sphincter 
control.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.  A notation to the 
effect that this record review took 
place should be included in the report.  
All indicated tests and studies and 
other diagnostic procedures deemed 
necessary, should be conducted.  A 
detailed medical and occupational 
history should be obtained.  The 
examiner should describe in detail all 
symptoms reasonably attributable to 
service-connected intestinal disorders 
and their current severity.

Any opinions expressed by the VA examiner 
must be accompanied by a complete 
rationale.

2.  Then readjudicate the issues on appeal 
based upon the entire evidence of record.  
All pertinent laws, Court decisions, and 
regulations should be considered.  If the 
claim remains in denied status, the 
appellant and his representative should be 
provided with a supplemental statement of 
the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the Veteran's claim.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

